Citation Nr: 0823980	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-37 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.

2.  Entitlement to service connection for a spine disorder, 
claimed as ankylosing spondylitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran's active service includes periods from June 1966 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

In August 2006, a Decision Review Officer (DRO) hearing was 
held in connection with the veteran's claims.  


FINDINGS OF FACT

1.  No nexus between the veteran's active military duty and 
his psychiatric disorder has been demonstrated.

2.  No nexus between the veteran's active military duty and 
his spine disorder has been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  Service connection for a spine disorder is not warranted.  
38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by a March 
2004 letter.  In addition, following the letter, the October 
2005 Statement of the Case and March 2007 Supplemental 
Statement of the Case were issued, each of which provided the 
veteran an additional 60 days to submit more evidence.  The 
veteran was informed of the law and regulations governing the 
assignment of increased ratings and effective dates in a 
March 2006 letter.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
pertinent available treatment records, cited by the veteran, 
have been obtained and associated with his claims folder.  In 
this regard, the Board notes that in a statement which was 
received by the RO in March 2004, the veteran provided the 
contact information of medical care providers from whom he 
had received pertinent treatment.  Later that month, the RO 
sent him an authorization form so that those treatment 
records could be requested.  The veteran did not return that 
form.  

The Board also acknowledges that in his November 2005 
substantive appeal, the veteran asserted that VA did not have 
all the information available.  Importantly, however, he did 
not indicate with any specificity what such information 
included or provide the facts necessary for VA to assist him 
in obtaining the information.  Additionally, at his August 
2006 DRO Hearing, the veteran was given another 30 days to 
attempt to obtain additional private treatment records or, 
alternatively, to provide the RO with the information 
necessary to request the records on his behalf.  However, no 
further contact or information was received from him.  

The veteran is responsible for providing pertinent evidence 
in his possession.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in 
which the Court held that VA's duty to assist is not a 
one-way street and that, if a veteran wishes help, he/she 
cannot passively wait for it in those circumstances where 
his/her own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  A remand to accord the veteran 
another opportunity to provide information regarding post-
service treatment for his psychiatric and spine conditions is 
not necessary.  

The Board also acknowledges that the veteran has not been 
accorded VA examinations pertinent to the claims on appeal.  
However, as will be discussed in the following decision, 
service medical records are negative for complaints of, 
treatment for, or findings of psychiatric and spine 
disorders.  While after separation from service, the veteran 
was treated for psychiatric and spine disorders, those 
disorders have in no way been linked to his military service.  
Thus, a remand to accord the veteran an opportunity to 
undergo VA examinations that specifically address the 
etiology of the veteran's psychiatric and spine disorders is 
not necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

IV.  Analysis

A.  Psychiatric Disorder

Throughout the appeal, the veteran has asserted that he began 
experiencing depression during service.  He has further 
asserted that prior to leaving the military, he was scheduled 
to see a doctor at his base in Redstone Arsenal, Alabama for 
his psychiatric symptoms, but that the doctor (who was being 
flown in from off-base) did not show due to weather.

Service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  At a 
May 1968 final medical examination, the veteran denied any 
depression or excessive worry, or nervous trouble of any 
sort.

The earliest evidence of record reflecting a psychiatric 
disorder is a 1982 discharge report from The University of 
Alabama Medical Center in Birmingham which includes, in 
pertinent part, a diagnosis of anxiety neurosis.  
Additionally, a March 2004 letter from a private physician 
indicates treatment for depression since 1988.  Neither of 
these documents indicates a link between the veteran's 
psychiatric condition and his military service.  

That the veteran currently has a psychiatric disorder is not 
in dispute.  Rather, the question to be resolved is whether 
this disorder can be related to his military service.  Here, 
in addition to the silence of the service medical records, 
there is a lengthy period of time post service during which 
there is no contemporaneous evidence of record as to the 
veteran's psychiatric health.  This lengthy period without 
post-service treatment weighs heavily against the claim.  
Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For the 
veteran to prevail on his claim, the 15-year gap between his 
service and the first evidence of a psychiatric disorder must 
be overcome.  

That has not occurred in this case.  There is no 
contemporaneous evidence of record showing that the veteran 
had a psychiatric condition upon discharge from service; 
rather the report of his final medical examination shows he 
had normal psychiatric health at that time.  In fact, the 
earliest document showing the presence of a psychiatric 
disorder is in 1982.  Additionally, the Board notes that the 
veteran has offered conflicting statements regarding his 
psychiatric treatment history.  While he asserted in a March 
2004 statement that he began seeing a psychologist for 
depression in 1978, at the August 2006 DRO hearing, he stated 
that he began treatment for depression in 1971 or 1972.  
Accordingly, the veteran's statements do not credibly 
describe his psychiatric treatment history.  Given the lack 
of medical evidence of a psychiatric condition for decades 
after service, the veteran's own inconsistencies regarding 
psychiatric treatment, and the absence of a medical opinion 
linking his currently-diagnosed psychiatric condition to 
service, the greater weight of the evidence is against the 
claim.

B.  Spine Disorder

At the August 2006 DRO hearing, the veteran asserted that he 
believes his currently-shown spine disorder is the result of 
exposure to something in the environment, or in inoculations 
he received, while serving in Vietnam from December 1966 to 
December 1967.  

The service medical records are negative for complaints of, 
treatment for, or findings of a spine disorder. 

Post-service medical records show that the veteran was 
admitted to The University of Alabama Medical Center in 
Birmingham in February 1982 for evaluation and therapy of 
"possible ankylosing spondylitis."  At that time, the 
veteran reported a 4-5 year history prior to admission when 
he noticed the gradual onset of dull, non-radiating, 
coccygeal pain.  Evaluation revealed fusion of the SI joints, 
and a coccygeal block was performed.  The March 1982 
discharge report shows a diagnosis of inactive (emphasis 
added) sacroiliitis.  

The Board notes that none of the evidence of record reflects 
a diagnosis of ankylosing spondylitis, or any active spine 
disorder.  And while the most recent medical evidence, a 
March 2004 letter from a private physician, reports treatment 
for "nerve pain," there is no indication of treatment for a 
spine disorder specifically.  Nevertheless, given the 1982 
finding of fusion of the SI joints, the Board will therefore 
concede the existence of a spine disability with respect to 
this claim.

However, in order for the veteran to prevail on the claim, 
there must be evidence linking his spine disorder to service.  
In this case, there is no record of any findings or treatment 
for a spine disorder in service.  Moreover, while, in his 
February 2004 claim for compensation, the veteran stated that 
he began treatment for a spine disorder "right after" 
service, the earliest medical evidence of record reflecting 
treatment for a spine condition is in 1982, 15 years after 
separation from service.  This lengthy period without post-
service treatment weighs heavily against the claim.  Maxon v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, the 
Board again notes that the veteran has offered conflicting 
statements regarding onset and treatment of his spine 
condition.  Although, in his claim for compensation, he 
reported being treated for a spine condition right after 
service, at the DRO hearing, he stated that he only started 
noticing problems with his back in 1977, nearly 10 years out 
of service.  Accordingly, the veteran's statements do not 
credibly link his spine condition to service.

The Board has also considered an August 2006 letter from a 
close friend who described the veteran's degenerating health 
and expressed his belief that the veteran's maladies are the 
result of Agent Orange exposure.  The Board notes that while 
lay persons are competent to describe a disability, only 
medical professionals are competent to express opinions as to 
medical diagnoses or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this regard, the Board notes 
that while the veteran asserts that his spine disorder is 
likely related to exposure to something in Vietnam, even he 
conceded, at the DRO hearing, that he had been to 30-50 
doctors, none of whom could tell him the cause of his 
condition.    

In short, given the lack of medical evidence of a spine 
disorder for decades after service, the veteran's own 
inconsistencies regarding treatment for this condition, and 
the absence of a medical opinion linking his spine disorder 
to service, the greater weight of the evidence is against the 
claim.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a spine disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


